11 JONES, J.,
concurring.
The primary issue raised in this appeal by the defendant, Tory Boatner, is the failure of the district court to provide a complete transcript for a appellate review of its proceedings. Clearly, the jury charges rendered by the district judge to the jury, both prior to the retiring of the jury and upon the jury returning to court with a verdict, are incomplete and do not provide a basis for appellate review. Therefore, Mr. Boatner has demonstrated that the record is incomplete and that he is entitled to a new trial.
Questions relating to previous cases before this Court are not at issue. Further, whether the district judge possesses proficiency in presiding over a fair and impartial trial is also not at issue. Rather, the issue before us is the failure of the district court to provide this Court with a complete transcript so that a proper appellate review of the defendant’s conviction can be made. However, in finding that such a record does not exist, I too must agree with the majority that the defendant’s conviction and sentence be vacated and that this matter be remanded for a new trial.